Case 8:20-cv-00043-SB-ADS Document 192-6 Filed 05/14/21 Page 1 of 4 Page ID #:3832




Summary Judgment Ex. 38b
                          Hebin Declaration
                                  Exhibit B
    Case 8:20-cv-00043-SB-ADS Document 192-6 Filed 05/14/21 Page 2 of 4 Page ID #:3833


Schneider, Dani (CFPB)

From:                 Natalie H
Sent:                 Friday, February 19, 2021 4:28 PM
To:                   Schneider, Dani (CFPB)
Subject:              Fwd: SL - Payment Invoicing Notice - 12/03/2015 07:44:46 PM
Attachments:          SL_INVOICE.pdf


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.




                                           Natalie Hebin, MS, CCC-SLP
                                          Speech-Language Pathologist
                                              Freelance Translator

                                    Spanish > English | French > English




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: <loanservicing@paymentautomation.net>
Date: Thu, Dec 3, 2015 at 8:33 PM
Subject: SL ‐ Payment Invoicing Notice ‐ 12/03/2015 07:44:46 PM
To:


Attached is your Student Loan Consolidation Service payment reminder.


*** Note: THIS EMAIL IS USED TO SEND REPORTS AND IS NOT MONITORED FOR INCOMING EMAILS. If you need to send
a reply email, please use: info@paymentautomation.net To opt out from receiving emails, just send a reply to
info@paymentautomation.net with your email address and name.

Payment Automation Network, Inc.
(800) 813‐3740 x 2 Toll Free
(888) 600‐2703 Fax
Info@PaymentAutomation.net
www.PaymentAutomation.net
9am to 4pm M‐F, PST

221 N Central Ave, #196
Medford OR 97501

NOTICE: This e‐mail message and all attachments transmitted with it are intended solely for the person to whom this
                                                                1
   Case 8:20-cv-00043-SB-ADS Document 192-6 Filed 05/14/21 Page 3 of 4 Page ID #:3834

email was addressed and may contain privileged or confidential information or personal information protected from use
by federal or state law. If you are not the intended recipient, you are hereby notified that any reading, dissemination,
distribution, copying, or other use of this message or its attachments is strictly prohibited. If you have received this
message in error, please notify the sender immediately by telephone or by replying via electronic mail. After providing
such notice, please delete this message and all copies and backups thereof. Thank you for your cooperation.




                                                           2
Case 8:20-cv-00043-SB-ADS Document 192-6 Filed 05/14/21 Page 4 of 4 Page ID #:3835
